DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020, 04/01/2020, 08/27/2021 and 12/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
Figure 8, uses numbers (71-76) to describe the drawing. Needs to be more descriptive text labels.
Figure 9, uses numbers (751-754) to describe the drawing. Needs to be more descriptive text labels.
  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 3-5, 7-12, 14-16, 18-22  are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1, 3-5, 7-11, 13 ,15-20, and 22 of co-pending Application No.16,783,631 . Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application has used "transistor pairs" whereas the instant application comprises of " Floating gate transistor pairs" which is broader. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim
Instant Application (16784495) 
Co-pending Application (16783631)
1
A physically unclonable function device comprising: a set of floating gate transistor pairs
Claim 1: A physically unclonable function device comprising: a set of transistor pairs

floating gate transistors of the set of floating gate transistor pairs having a randomly distributed effective threshold voltage belonging to a common random distribution;
transistors of the set of transistor pairs having a randomly distributed effective threshold voltage belonging to a common random distribution, wherein a first set of transistor pairs of the set of transistor pairs comprise logic states, and each logic state is one of a first logic state or a second logic state;

a differential read circuit configured to measure a threshold difference between the effective threshold voltages of floating gate transistors of floating gate transistor pairs of the set of floating gate transistor pairs,
a differential read circuit configured to measure a threshold difference between effective threshold voltages of transistors of transistor pairs of the set of transistor pairs,

to identify a floating gate transistor pair in which the measured threshold difference is smaller than a margin value as being an unreliable floating gate transistor pair;
identify a transistor pair in which the measured threshold difference is smaller than a margin value as being an unreliable transistor pair, detect the first logic state when an effective threshold of a first transistor of a respective transistor pair of the set of transistor pairs is greater than a sum of an effective threshold of a second transistor of the respective transistor pair and a predetermined threshold, and detect the second logic state when the effective threshold of the second transistor is greater than a sum of the effective threshold of the first transistor and the predetermined threshold;

a write circuit configured to shift the effective threshold voltage of a floating gate transistor of the unreliable floating gate transistor pair to be inside the common random distribution.
write circuit configured to shift the effective threshold voltage of a transistor of the unreliable transistor pair to be inside the common random distribution.
3
The device according to claim 1, wherein the write circuit is configured to shift the effective threshold voltage of the floating gate transistor by generating conditions for hot carrier injection to trap charge in a gate dielectric of the floating gate transistor.
Claim 3: The device according to claim 1, wherein the write circuit is configured to shift an effective threshold voltage of the transistor of the unreliable transistor pair by generating conditions for hot carrier injection to trap charge in a gate dielectric of the transistor of the unreliable transistor pair.
4
The device according to claim 3, wherein the write circuit is configured to generate the conditions for hot carrier injection by applying a succession of write pulses,
Claim 4: The device according to claim 3, wherein the write circuit is configured to generate the conditions for hot carrier injection by applying a succession of write pulses to the transistor of the unreliable transistor pair.



Claim
Instant Application (16783631)
Co-pending Application (16784495)
5
The device according to claim 4, wherein the differential read circuit is configured to perform a margin verification after at least one write pulse of the succession of write pulses, wherein performing the margin verification comprises comparing the measured threshold difference with the margin value.
The device according to claim 4, wherein the differential read circuit is configured to perform a margin verification after at least one write pulse of the succession of write pulses, wherein performing the margin verification comprises comparing the measured threshold difference with the margin value.
7
The device according to claim 6, wherein the logic states of the set of floating gate transistor pairs form a sequence of random data.
Claim 7: The device according to claim 1, wherein a sequence of first logic states and second logic states detected by the differential read circuit form a sequence of random data.
8
An integrated circuit comprising: the physically unclonable function device according to claim 7;
Claim 8: An integrated circuit comprising: the physically unclonable function device according to claim 7;

an encryption device configured to encrypt data using a key, wherein the key comprises the sequence of random data.
Claim 8: an encryption device configured to encrypt data using a key, wherein the key comprises the sequence of random data.
9
A method, comprising: providing a set of floating gate transistor pairs, wherein effective threshold voltages of floating gate transistors of the set of floating gate transistor pairs are randomly distributed according to a common random distribution
Claim 9: A method, comprising: providing a set of transistor pairs, wherein effective threshold voltages of transistors of the set of transistor pairs are randomly distributed according to a common random distribution, wherein a first set of transistor pairs of the set of transistor pairs comprise logic states, and each logic state is one of a first logic state or a second logic state;

measuring a threshold difference between effective threshold voltages of floating gate transistors of the set of floating gate transistor pairs,
measuring a threshold difference between effective threshold voltages of the transistors of the set of transistor pairs;

Claim 9: identifying a floating gate transistor pair of the set of floating gate transistor pairs in which the measured threshold difference is smaller than a margin value as being an unreliable transistor pair;
identifying a transistor pair of the set of transistor pairs in which the measured threshold difference is smaller than a margin value as being an unreliable transistor pair

and shifting the effective threshold voltage of a floating gate transistor of the unreliable floating gate transistor pair to be within the common random distribution.
 shifting the effective threshold voltage of the transistor of the unreliable transistor pair to be within the common random distribution; detecting the first logic state when an effective threshold of a first transistor of a respective transistor pair of the set of transistor pairs is greater than a sum of an effective threshold of a second transistor of the respective transistor pair and a predetermined threshold; and detecting the second logic state when the effective threshold of the second transistor is greater than a sum of the effective threshold of the first transistor and the predetermined threshold.
10
The method according to claim 9, wherein the shifting comprises increasing the threshold difference of the unreliable floating gate transistor pair above the margin value.
Claim 10: The method according to claim 9, wherein the shifting comprises increasing the threshold difference of the unreliable transistor pair above the margin value


11
The method according to claim 9, wherein the shifting of the effective threshold voltage of the floating gate transistor comprises applying a succession of write pulses that each injects an elementary amount of charge into a floating gate of the floating gate transistor.
Claim 11: The method according to claim 9, wherein the shifting of the effective threshold voltage of the transistor of the unreliable transistor pair comprises generating conditions for hot carrier injection to trap charge in a gate dielectric of the transistor of the unreliable transistor pair.
12
The method according to claim 11, further comprising performing a margin verification after at least one write pulse of the succession of write pulses, wherein performing the margin verification comprises comparing the measured threshold difference with the margin value.
Claim 13: The method according to claim 12, further comprising performing a margin verification after at least one write pulse of the succession of write pulses, wherein performing the margin verification comprises comparing the measured threshold difference with the margin value.
14
The method according to claim 13, wherein logic states of the set of floating gate transistor pairs form a sequence of random data.
Claim 15: The method according to claim 14, wherein the sequence of first logic states and second logic states form a sequence of random data. 
15
The method of claim 14, further comprising encrypting data using a key, wherein the key comprises the sequence of random data.
Claim 16: The method of claim 15, further comprising encrypting data using a key, wherein the key comprises the sequence of random data.
16
The method of claim 9, further comprising fabricating the set of floating gate transistor pairs, wherein each transistor of the set of floating gate transistor pairs is fabricated to have a same nominal threshold voltage.
Claim 17: The method of claim 9, further comprising fabricating the set of transistor pairs, wherein each transistor of the set of transistor pairs is fabricated to have a same nominal threshold voltage.
18
An integrated circuit comprising: a plurality of floating gate transistor pairs, wherein a first floating gate transistor of each floating gate transistor pair of the plurality of floating gate transistor pairs is coupled to a first bit line, and a second floating gate transistor of each floating gate transistor pair of the plurality of floating gate transistor pairs is coupled to a second bit line, and floating gate transistors of the plurality of floating gate transistor pairs have a randomly distributed effective threshold voltage according to a common random distribution
Claim 18: An integrated circuit comprising: a plurality of transistor pairs, wherein a first transistor of each transistor pair of the plurality of transistor pairs is coupled to a first bit line, a second transistor of each transistor pair of the plurality of transistor pairs is coupled to a second bit line, transistors of the plurality of transistor pairs have a randomly distributed effective threshold voltage according to a common random distribution; a first set of transistor pairs of the plurality of transistor pairs comprise logic states. and each logic state is one of a first logic state or a second logic state;

a read circuit having a first input coupled to the first bit line and a second input coupled to the second bit line, wherein the read circuit is configured to measure a threshold difference between the first floating gate transistor and the second floating gate transistor of each floating gate transistor pair of the plurality of floating gate transistor pairs, and compare the measured threshold difference with a predetermined threshold;
a read circuit having a first input coupled to the first bit line and a second input coupled to the second bit line, wherein the read circuit is configured to measure a threshold difference between the first transistor and the second transistor of each transistor pair of the plurality of transistor pairs, and compare the measured threshold difference with a predetermined threshold; detect the first logic state when an effective threshold of the first transistor is greater than a sum of an effective threshold of the second transistor and the predetermined threshold, and detect the second logic state when the effective threshold of the second transistor is greater than a sum of the effective threshold of the first transistor and the predetermined threshold;


a write circuit coupled to gates of the first floating gate transistor and the second floating gate transistor of each floating gate transistor pair of the plurality of floating gate transistor pairs, wherein the write circuit is configured to shift the effective threshold voltages of the first floating gate transistor and the floating gate second transistor of each floating gate transistor pair to cause the measured threshold difference to be greater than the predetermined threshold and within the common random distribution.
a write circuit coupled to gates of the first transistor and the second transistor of each transistor pair of the plurality of transistor pairs, wherein the write circuit is configured to shift the effective threshold voltages of the first transistor and the second transistor of each transistor pair to cause the measured threshold difference to be greater than the predetermined threshold and within the common random distribution


19
The integrated circuit of claim 18, wherein the read circuit comprises: a read amplifier coupled to the first input and to the second input of the read circuit; and a reference current generator coupled to the first input or the second input, wherein the read circuit is configured to compare the measured threshold difference with the predetermined threshold by activating the reference current generator and measuring a voltage difference between the first input and the second input.
Claim 19: The integrated circuit of claim 18, wherein the read circuit comprises: a read amplifier coupled to the first input and to the second input of the read circuit; and a reference current generator coupled to the first input or the second input, wherein the read circuit is configured to compare the measured threshold difference with the predetermined threshold by activating the reference current generator and measuring a voltage difference between the first input and the second input.
20
The integrated circuit of claim 18, wherein the write circuit is configured to shift the effective threshold voltage of the first floating gate transistor or the second floating gate transistor of each floating gate transistor pair by applying at least one write pulse to the respective first floating gate transistor or second floating gate transistor.
Claim 20: The integrated circuit of claim 18, wherein the write circuit is configured to shift the effective threshold voltage of the first transistor or the second transistor of each transistor pair by applying at least one write pulse to the respective first transistor or second transistor.
21
The integrated circuit of claim 18, wherein: a first set of floating gate transistor pairs of the plurality of floating gate transistor pairs comprise logic states; each logic state is one of a first logic state or a second logic state
Claim 18: An integrated circuit comprising: a plurality of transistor pairs, wherein a first transistor of each transistor pair of the plurality of transistor pairs is coupled to a first bit line, a second transistor of each transistor pair of the plurality of transistor pairs is coupled to a second bit line, transistors of the plurality of transistor pairs have a randomly distributed effective threshold voltage according to a common random distribution; a first set of transistor pairs of the plurality of transistor pairs comprise logic states. and each logic state is one of a first logic state or a second logic state;

the read circuit is configured to detect the first logic state when an effective threshold of the first floating gate transistor is greater than a sum of an effective threshold of the second floating gate transistor and the predetermined threshold
a read circuit having a first input coupled to the first bit line and a second input coupled to the second bit line, wherein the read circuit is configured to measure a threshold difference between the first transistor and the second transistor of each transistor pair of the plurality of transistor pairs, and compare the measured threshold difference with a predetermined threshold; detect the first logic state when an effective threshold of the first transistor is greater than a sum of an effective threshold of the second transistor and the predetermined threshold, 

and the read circuit is configured to detect the second logic state when the effective threshold of the second floating gate transistor is greater than a sum of the effective threshold of the first floating gate transistor and the predetermined threshold.
and detect the second logic state when the effective threshold of the second transistor is greater than a sum of the effective threshold of the first transistor and the predetermined threshold;


a write circuit coupled to gates of the first transistor and the second transistor of each transistor pair of the plurality of transistor pairs, wherein the write circuit is configured to shift the effective threshold voltages of the first transistor and the second transistor of each transistor pair to cause the measured threshold difference to be greater than the predetermined threshold and within the common random distribution
22
The integrated circuit of claim 21, further comprising an encryption circuit coupled to the plurality of floating gate transistor pairs, wherein the encryption circuit is configured to use the logic states of the plurality of floating gate transistor pairs as an encryption key.
Claim 22: The integrated circuit of claim 18, further comprising an encryption circuit coupled to the plurality of transistor pairs, wherein the encryption circuit is configured to use the logic states of the plurality of transistor pairs as an encryption key.



Claims 2 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16,783,631, in view of KULKARNI, et. al. (US 2020/0105356
 A1), hereinafter referred to as KULKARNI.
With regards to Claim 2, Kulkarni teaches the common random distribution is a distribution of threshold voltages of floating gate transistors that have never been written to (Par. [0032-0033, 0030], threshold voltage shift shifting…; to implement hot-carrier injection (HCI) is used to induce a threshold voltage (VT) change which enables differences in VT values in a two-transistor (2T) bit-cell to be used to store a memory state. In an embodiment, the un-programmed HCI fuse bit-cell has a random value such that an HCI fuse array can be used to generate a random key for PUF applications).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify the random distribution in order to describe that no value was written before (See Kulkarni [para 0030]). 
This is a provisional nonstatutory double patenting rejection.

Method claim 17 is drawn to the method of using the corresponding apparatus claimed in claim 2. Therefore, method claim 17 correspond to apparatus claim 2 and is rejected for the same reasons as used above.


Claims 6 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16,783,631, in view of KULKARNI, et. al. (US 2020/0105356 A1), hereinafter referred to as KULKARNI, and in view of LISART, et. al. (US-20180277496-A1), hereinafter referred to as LISART.  

With regards to Claim 6, Lisart teaches wherein the differential read circuit is further configured to read a logic state of a transistor pair of the set of transistor pairs, wherein the logic state is defined by voltage difference between the effective threshold voltages of the transistors of the transistor pair when the voltage difference exceeds the margin value (Par. [0065], transistor associated with a bit of the digital code, wherein All these transistors consequently exhibit a random distribution of drain-source currents and comparison of each drain-source current of a transistor associated with a bit of the digital code with a reference current corresponding to the average of this distribution, makes it possible to define the logical value 0 or 1 of this bit).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a read circuit as suggested by Lisart with the inventions of Kulkarni and Kim in order to determine voltage differences to define logic states (See Lisart, Para. [0065]).
This is a provisional nonstatutory double patenting rejection.
Method claim 13 is drawn to the method of using the corresponding apparatus claimed in claim 6. Therefore, method claims 13 correspond to apparatus claim 6 and is rejected for the same reasons as used above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-10, 16-17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KULKARNI, et. al. (US 2020/0105356 A1), hereinafter referred to as Kulkarni, in view of KIM et. Al. (US 2019/0139612 A1) hereinafter referred to as KIM.
	Regarding Claim 1, Kulkarni teaches a physically unclonable function device comprising: 
a set of floating gate transistor pairs (Fig. 2B, Para [0041], HCI fuse two-transistor (2T) bit-cell 203 shown in FIG. 2A, where the HCI fuse bit-cell can serve as a physical unclonable function (PUF) bit-cell.), transistors of the set of floating gate transistor pairs having a randomly distributed effective threshold voltage belonging to a common random distribution (Par. [0030], to implement hot-carrier injection (HCI) is used to induce a threshold voltage (VT) change which enables differences in VT values in a two-transistor (2T) bit-cell to be used to store a memory state. In an embodiment, the un-programmed HCI fuse bit-cell has a random value such that an HCI fuse array can be used to generate a random key for PUF applications); 
a differential read circuit configured to measure a threshold difference between the effective threshold voltages of transistors of floating gate transistor pairs of the set of floating gate transistor pairs (par. [0032], to detect and amplify the difference in the threshold voltages of the two transistors), and 
a write circuit configured to shift the effective threshold voltage of a transistor of the unreliable floating gate transistor pair to be inside the common random distribution (Fig 1C, corresponding threshold voltage shifts in transistor NT and transistor NC).
	Kulkarni fails to explicitly teach to identify a floating gate transistor pair in which the measured threshold difference is smaller than a margin value as being an unreliable floating gate transistor pair.
	However, Kim teaches to identify a floating gate transistor pair in which the measured threshold difference is smaller than a margin value as being an unreliable floating gate transistor pair (Fig. [14-17], Para [130-140], the left test operation includes step S235 of applying the left reference voltage to all of the select lines, and step S255 of performing a CSC check operation, which checks if a transistor has extremely low threshold voltage).
	Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a smaller than margin value as suggested by Kim with the invention of Kulkarni in order to determine a floating gate transistor pair that has low threshold voltage (See Kim, Para. [130-140]).

Regarding Claim 2, Kulkarni in view of Kim teaches Claim 1. 
Kulkarni further teaches the common random distribution is a distribution of threshold voltages of floating gate transistors that have never been written to (Pars. [0032-0033, 0030], threshold voltage shift shifting…; to implement hot-carrier injection (HCI) is used to induce a threshold voltage (VT) change which enables differences in VT values in a two-transistor (2T) bit-cell…. In an embodiment, the un-programmed HCI fuse bit-cell has a random value such that an HCI fuse array can be used to generate a random key for PUF applications).

Regarding Claim 3, Kulkarni in view of Kim teaches Claim 1. Kulkarni further teaches the write circuit is configured to shift the effective threshold voltage of the transistor by generating conditions for hot carrier injection to trap charge in a gate dielectric of the transistor (Par. [30-32], hot carrier injection is used to induce a threshold voltage (VT) change which enables difference in VT values in a two-transistor).


Method claim 9 is drawn to the method of using the corresponding apparatus claimed in claims 1.  Therefore, method claims 9 correspond to apparatus claim 1 and is rejected for the same reasons of obviousness as used above.

Regarding Claim 10, Kulkarni in view of Kim teaches Claim 9. Kulkarni further teaches the shifting comprises increasing the threshold difference of the unreliable floating gate transistor pair above the margin value. (Fig 1C, Par. [0034], sequence of programming events and the corresponding threshold voltage shifts in the transistor ‘NT’ 101 and the transistor ‘NC’ 103).


Regarding claim 16, Kulkarni in view of Kim teaches Claim 9. Kulkarni further teaches that fabricating the set of floating gate transistor pairs, wherein each transistor of the set of floating gate transistor pairs is fabricated to have a same nominal threshold voltage (Para. [0032, 0055], a plurality of transistors, such as metal-oxide-semiconductor field-effect transistors (MOSFET or simply MOS transistors), may be fabricated on the substrate and initial state of the bit cells is random as the threshold voltage of the matched pair, transistor NT 101 and transistor NC 103, are similar).

Method claims 17 is drawn to the method of using the corresponding apparatus claimed in claim 2. Therefore, method claim 17 correspond to apparatus claims 2 and is rejected for the same reasons of obviousness as used above.


Apparatus claim 18 is drawn to the corresponding apparatus claimed in claims 1. Therefore, apparatus claim 18 correspond to apparatus claims 1 is rejected for the same reasons of obviousness as used above.

Claim 4, 5, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KULKARNI, et. al. (US 2020/0105356 A1), in view of KIM et. Al. (US 2019/0139612 A1), in view of HOSONO, et. Al. (US 2008/0068892 A1), hereinafter referred to as HOSONO.

	Regarding claim 4, Kulkarni in view of Kim teaches Claim 3. Kulkarni in view of Kim fails to explicitly teach the write circuit is configured to generate the conditions for hot carrier injection by applying a succession of write pulses, each of which is configured to inject an elementary amount of charge into a floating gate of the floating gate transistor.
	However, Hosono teaches the write circuit is configured to generate the conditions for hot carrier injection by applying a succession of write pulses, each of which is configured to inject an elementary amount of charge into a floating gate of the floating gate transistor (Para [0060, 0082], the write operation includes the write pulse application).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a hot carrier injection as suggested by Hosono with the inventions of Kulkarni and Kim in order to increase the threshold difference in floating gate transistor pairs by injecting minimal charge (See Hosono, Para. [0082]).

Regarding claim 5, Kulkarni in combination with Kim and Hosono teach Claim 4. Hosono further teaches the differential read circuit is configured to perform a margin verification after at least one write pulse of the succession of write pulses, wherein performing the margin verification comprises comparing the measured threshold difference with the margin value (Par. [0082], the write operation includes the write pulse application and the following write-verify operation, which are repeated until write-targeted cells all exhibit a desired threshold voltage as described above. The repetition of write uses a step-up write method that increases the write voltage at certain increments).
	Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify the application of write pulses to implement hot carrier injection in order to increase the threshold voltage in transistors and further verifying the threshold voltage in said transistors (See Hosono, Par. [0062, 0082]) as suggested by Hosono with the inventions of Kulkarni and Kim. 

Method claims 11 and 12 are drawn to the method of using the corresponding apparatus claimed in claims 4 and 5. Therefore, method claims 11 and 12 correspond to apparatus claims 4 and 5 and are rejected for the same reasons of obviousness as used above.

Apparatus claim 20 is drawn to the corresponding apparatus claimed in claims 4 and 5. Therefore, apparatus claim 20 correspond to apparatus claims 4 and 5 is rejected for the same reasons of obviousness as used above.

Claim 6-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over KULKARNI, et. al. (US 2020/0105356 A1), in view of KIM et. Al. (US 2019/0139612 A1) and in view of LISART, et. al. (US 20180277496 A1), hereinafter referred to as LISART.
	Regarding claim 6, Kulkarni in view of Kim teaches Claim 1. Kulkarni in view of Kim fails to explicitly teach the differential read circuit is further configured to read a logic state of a float gate transistor pair of the set of floating gate transistor pairs, wherein the logic state is defined by voltage difference between the effective threshold voltages of the transistors of the floating gate transistor pair when the voltage difference exceeds the margin value.
	However, Lisart teaches the differential read circuit is further configured to read a logic state of a floating gate transistor pair of the set of floating gate transistor pairs, wherein the logic state is defined by voltage difference between the effective threshold voltages of the transistors of the floating gate transistor pair when the voltage difference exceeds the margin value (Par. [0065], transistor associated with a bit of the digital code, wherein All these transistors consequently exhibit a random distribution of drain-source currents and comparison of each drain-source current of a transistor associated with a bit of the digital code with a reference current corresponding to the average of this distribution, makes it possible to define the logical value 0 or 1 of this bit).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a read circuit as suggested by Lisart with the inventions of Kulkarni and Kim in order to determine voltage differences to define logic states (See Lisart, Para. [0065])

Regarding claim 7, Kulkarni in combination with Kim, Hosono and Lisart teach Claim 6. Lisart further teaches the logic states of the set of floating gate transistor pairs form a sequence of random data (Par. [0065], the logical values of K bits of a code (random data) generated as output of the physically unclonable function device)

	Regarding claim 8, Kulkarni in combination with Kim, Hosono and Lisart teach Claim 7. Lisart further teaches an integrated circuit (Par. [0051], individual integrated circuits), and an encryption device configured to encrypt data using a key, wherein the key comprises the sequence of random data (Par. [0051], integrated circuits exhibiting physically unclonable functions delivering a unique (random data) and different digital code for each integrated circuit).
	Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify the transistors having threshold voltages that is randomly distributed as suggested by Lisart with the invention of Kulkarni and Kim in order to generate logic values by analyzing the transistors behavior (See Lisart Par. [0051]). 

Method claims 13-15 are drawn to the method of using the corresponding apparatus claimed in claims 6-8. Therefore, method claims 13-15 correspond to apparatus claims 6-8 are rejected for the same reasons of obviousness as used above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KULKARNI, et. al. (US 2020/0105356 A1), in view of KIM et. Al. (US 2019/0139612 A1) and in view of Marinet, et. al.  (US 2020/0035624 A1), hereinafter referred to as Marinet.
Regarding claim 19, Kulkarni in view with Kim teaches Claim 18. Kulkarni in view of Kim fails to explicitly teach the read circuit comprising a read amplifier coupled to the first input and to the second input of the read circuit and a reference current generator coupled to the first input or the second input, wherein the read circuit is configured to compare the measured threshold difference with the predetermined threshold by activating the reference current generator and measuring a voltage difference between the first input and the second input.
However, Marinet teaches the read circuit comprises: a read amplifier coupled to the first input and to the second input of the read circuit; and current generator coupled to the first  input or the second input, wherein the read circuit is configured to compare the measured threshold difference with the predetermined threshold by activating the reference current generator and measuring a voltage difference between the first input and the second input (Para. [30-32] and [62], the mode in which the transistor FGT finds itself in response to the control voltage CGV is read by the read circuit which comprises a read current generator RDGEN and mentions that it is evaluated that the actual threshold voltage of the state transistor FGT is different from the respective initial threshold voltage.)
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a reference current generator as suggested by Marinet with the invention of Kulkarni and Kim in order to determine the voltage difference (See Marinet, Para. [30-32, 62]).

Allowable Subject Matter
Claims 21 and 22 are potentially allowable over the prior art of record.  In claim 21, prior art fails to teach the means to acquire the logic states. Claim 22 would be allowable by virtue of its dependency on claim 21.
Claim 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 21 would be allowable for disclosing a mean to detect the first logic state when an effective threshold of the first transistor is greater than a sum of an effective threshold of the second transistor and the predetermined threshold and the read circuit is configured to detect the second logic state when the effective threshold of the second transistor is greater than a sum of the effective threshold of the first transistor and the predetermined threshold which is not readily taught or suggested by the prior art uncovered during search or made of record. Claim 22 would be allowable because it is dependent on Claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED JAMIL RAHMAN whose telephone number is (571)272-2272. The examiner can normally be reached M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMED JAMIL RAHMAN/Examiner, Art Unit 2497
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497